FILED
                              NOT FOR PUBLICATION                            SEP 30 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SYAHRONI ZAKIR,                                   No. 11-72176

               Petitioner,                        Agency No. A095-634-656

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Syahroni Zakir, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen removal proceedings.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
BIA’s denial of a motion to reopen. Toufighi v. Mukasey, 538 F.3d 988, 992 (9th

Cir. 2008). We deny the petition for review.

      The agency did not abuse its discretion in denying Zakir’s untimely motion

to reopen where the motion was filed more than a year after the BIA’s final

decision, see 8 C.F.R. § 1003.2(c)(2), and Zakir’s evidence did not establish prima

facie eligibility for asylum, see INS v. Abuda, 485 U.S. 94, 104 (1988) (the BIA

may deny a motion to reopen for failure to establish a prima facie case for the

underlying relief sought); Maroufi v. INS, 772 F.2d 597, 599 (9th Cir. 1985) (no

prima facie case established where “affidavit and application for asylum consisted

solely of conclusory and speculative inferences drawn from generalized events”).

      Zakir’s contentions that the agency ignored evidence and that the BIA

applied an incorrect burden of proof are not supported by the record.

      PETITION FOR REVIEW DENIED.




                                          2                                   11-72176